Citation Nr: 1341998	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-11 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating higher than 20 percent for Sjogren's syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which granted service connection for Sjogren's syndrome, assigning a noncompensable rating, effective April 23, 2009, the date of receipt of the claim.     

In a May 2011 rating decision, the RO increased the rating for Sjogren's syndrome to 20 percent, also effective April 23, 2009.  Because the Veteran was not awarded a complete grant of the benefit sought, the increased rating claim is still on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

A request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, however, the Veteran indicates, in his April 2012 letter, that he is employed as a high school teacher.  Neither the evidence of record nor the Veteran himself raises the issue of a TDIU.  Thus, the matter of a TDIU is not within the Board's jurisdiction. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The RO initially rated the Veteran's Sjogren's syndrome as 20 percent disabling under Diagnostic Codes 7912-6025.  Sjogren's syndrome is an autoimmune disease that affects multiple glands.  Diagnostic Code 7912 evaluates pluriglandular syndrome and directs the rater to evaluate pluriglandular syndrome according to its major manifestations.  38 C.F.R. § 4.119 (2013).  Diagnostic Code 6025 contemplates eye disorders and provides a maximum 20 percent rating for bilateral disorders of the lacrimal apparatus.  38 C.F.R. § 4.79 (2013).

The Veteran last underwent a VA-sponsored "QTC examination in August 2011 to reassess his Sjogren's syndrome.  At that time, his disability was primarily manifested by bilateral dry eyes, joint pains, blurred vision, and inguinal and axillary lymphadenopathy.  However, in a subsequent letter received at VA in April 2012, the Veteran indicated that when he saw his VA podiatrist a few weeks prior, his diagnosis of hepatitis was mentioned.  The Veteran stated that he was told that the hepatitis was believed to be a part of his Sjogren's syndrome.  A review of a VA Problem List includes a diagnosis of hepatitis.  The RO has most recently characterized the Veteran's disability on appeal as Sjogren's syndrome with blurred vision, and axillary and inguinal lymphadenopathy.  See January 2012 SSOC.  However, in light of medical evidence showing a diagnosis of hepatitis and the Veteran's contentions, an additional VA compensation is warranted to ascertain a complete picture of his Sjogren's syndrome.  

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any outstanding evidence is associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected Sjogren's syndrome.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

After a complete review of the claims file, the examiner should respond to the following:

a).  Indicate all major manifestations (eye, nose, throat, musculoskeletal, skin, hepatic, or otherwise) of the Veteran's Sjogren's syndrome.

b).  Is the diagnosis of hepatitis a major manifestation of his Sjogren's syndrome?  

c).  Is the skin disability, variously diagnosed as xerosis, tinea, pruritis, a major manifestation of his Sjogren's syndrome?

d).  Indicate whether the Veteran's related dry mouth, blurred vision, inguinal and axillary lymphadenopathy, and muscular and joint pains result in disability separate from Sjogren's syndrome.  

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2.  Then adjudicate this claim in light of this and all other additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


